Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
Applicant's submission filed on 10/04/2021 has been entered. Claims 1-4, 6, 11-17, and 19-23 are currently amended. Claims 5, 7-10 and 18 were previously cancelled. Claims 1-4, 6, 11-17, and 19-23 remain pending, with claims 1, 14, and 15 being independent.

Response to Arguments
Claims are amended to clarify limitations and the rejection is updated with new grounds rejection as need to address the amended limitations.   Examiner finds the previously cited art to teach the amended limitations also.  Applicant's arguments filed 10/04/2021 have been fully considered but they are not persuasive. 
Applicant submits that Daribo fails to teach or suggest "a stereoscopic view of an original multi-view stereoscopic content" as set forth in claim 1.  Examiner respectfully disagrees.
Applicant remarks that “Daribo's original content is not a multi-view stereoscopic content, but a single view content associated with a depth map.” However does not provide any evidence for the statement.  Examiner notes that Daribo explicitly teaches an original multi-view stereoscopic content as noted in the previous rejection and clarified in the current rejection.  
a stereoscopic view (See Daribo III. "In order to obtain this information a preliminary preprocessing stage is applied to extract the regions around the Contours of Interest (Cl)" Fig. 3, Fig. 4, III.A. “..The CI is generated from this disparity map by applying a directional edge detector…The resulting binary map reveals on the depth map areas where displacement is high..” see in Fig. 4 pink lines corresponding to separation line and shaded regions to first and second image region; Examiner interpretation of “a stereoscopic view” is a single view in light of specification and the singular claim language of “view”) of an original multi-view stereoscopic content (See Daribo I. “…stereoscopic content generated by actual stereo cameras…” II.B. “...stereoscopic content …”; Fig. 2 images are captured with multiple cameras thus original multiview content; and accompanying text “Considering a system of parallel camera configuration (with known parameters) to generate stereoscopic content from the so called shift-sensor approach.” in Daribo).
Applicant further submits that Wan, like Daribo, does not disclose original multi-view stereoscopic content.  Examiner respectfully disagrees.
The instant specification defines original multi-view content broadly and also to include content obtained with a single camera at different focal lengths (See [0035]), thus the specification’s definition of multi-view content is in agreement to the teaching of Wan.  Further, examiner notes dependent claim 22 clarifies multi-view content in agreement with the teaching of Wan. (See Specification [0035] According to a second particular embodiment, the original multi-view content is obtained from a light-field content comprising a focal stack to which is associated the disparity-related map, said focal stack comprising a set of images of a same scene focused at different focalization distances.)


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1-4, 6, 13-17 and 19-21 are rejected under 35 U.S.C. 103 as being unpatentable over Daribo (Daribo ET AL., "Distance Dependent Depth Filtering in 3D Warping for 3DTV", 2007 IEEE 9th Workshop on Multimedia Signal Processing, Crete, Greece, 1 October 2007, pp. 312-315), in view of WAN; ERNEST YIU CHEONG (US 20160182893 A1)	and further in view of Takeshita; Hiroshi (US 20150022518 A1).

Regarding Claims 1, 14 and 15, Daribo discloses A method (See Daribo I. Introduction “a new filtering technique for depth image based rendering is proposed”; II; III), wherein said method comprises: 
determining, from a disparity-related map, at least one separation line separating a first image region adjacent to a second image region of a stereoscopic view (See Daribo III. "In order to obtain this information a preliminary preprocessing stage is applied to extract the  “..The CI is generated from this disparity map by applying a directional edge detector…The resulting binary map reveals on the depth map areas where displacement is high..” see in Fig. 4 pink lines corresponding to separation line and shaded regions to first and second image region; Examiner interpretation of “a stereoscopic view” is a single view in light of specification and the singular claim language of “view”) of an original multi-view stereoscopic content (See Daribo I. “…stereoscopic content generated by actual stereo cameras…” II.B. “...stereoscopic content …”; Fig. 2 images are captured with multiple cameras thus original multiview content; and accompanying text “Considering a system of parallel camera configuration (with known parameters) to generate stereoscopic content from the so called shift-sensor approach.” in Daribo).
and for the at least one separation line (See Daribo III. Contours of Interest): 
obtaining a modified multi-view stereoscopic content by blurring an area of the second image region (See Daribo Fig. 4 §Ill: "The resulting binary map reveals on the depth map areas where displacement is high, and thus, where it is necessary to apply a strong smoothing, leading to a reduction or an elimination of holes in virtual views"; III.C Equation (5) ), 
wherein the area extends from the at least one separation line over a given distance (See Daribo Fig. 4 pink region and pink lines; III.A. eq. 5 Dmax).
	Daribo further suggests such that a disparity-related value difference between the first image region and the second image region is higher than a disparity-related value difference threshold (See Daribo Fig. 3, III.A where directional edge detector Fig. 3 to detect areas with high displacement implies use of threshold).
Daribo does not explicitly disclose the disparity-related value difference between the first image region and the second image region is higher than a disparity-related value difference threshold; and further the given distance depending on the disparity-related value difference, wherein as the given distance from the at least one separation line increases, the disparity related value difference increases.
Wan teaches determining, from a disparity-related map, at least one separation line separating a first image region adjacent to a second image region of a view such that a disparity-related value difference between the first image region and the second image region is higher than a disparity-related value difference threshold (See Wan Fig. 12 Steps 1230 and 1240, [0114]-[0117] disclosed edge detection via depth gradient threshold teaches determining separation line via disparity-related value difference threshold).
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art, to modify the determining separation line of Daribo, to include disparity-related value difference between the first image region and the second image region is higher than a disparity-related value difference threshold, as taught by Wan, in order to segment foreground and background objects to allow manual post-processing (Wan [0004]).
The combination of Daribo and Wan does not explicitly disclose the given distance depending on the disparity-related value difference, wherein as the given distance from the at least one separation line increases, the disparity related value difference increases.
Takeshita teaches the [blurring] area extends from the at least one separation line over a given distance depending on the disparity-related value difference (See Takeshita Fig. where disclosed pixel shift amount corresponds to given distance and pixel interpolation to blurring, [0096], [0182]-[0192] Figs 9-31)
wherein as the given distance from the at least one separation line increases, the disparity related value difference increases (See Takeshita Fig. 11, [0086]-[0088] [0087] “..where a step-difference in depths of an object boundary is large, a pixel shift amount also increases, and thus the area of an omitted pixel region increases accordingly...”)
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art, to modify the combination to include the given distance depending on the disparity-related value difference, wherein as the given distance from the at least one separation line increases, the disparity related value difference increases, as taught by Takeshita, in order so the object boundary is gently varied, and thus awkwardness of the object boundary is not visible (Takeshita [0096]).

	Regarding Claims 2 and 16, the combination teaches wherein: the disparity-related map is a disparity map (See Daribo Fig. 4, III.A. "..The disparity map is defined from the depth map by (2).."; See also Wan Fig. 12, [0113] depth map; See also Takeshita Fig. 10, [0085] depth map), 
the disparity-related value difference is a difference of disparity (See Daribo Fig. 4, III.A. eq. 2; See also Wan Fig. 12, [0113] magnitude of the depth gradient; See also Takeshita Fig. 10, [0085]-[0090] step-difference in depth),
 a first image portion of the first image region has disparity lower than that of a corresponding adjacent second image portion of the second image region (See Daribo Fig. 4,  and thus, where it is necessary to apply a strong smoothing").

	Regarding Claims 3 and 17, the combination wherein: the disparity-related map is a disparity map (See Daribo Fig. 4, III.A. "..The disparity map is defined from the depth map by (2).."; See also Wan Fig. 12, [0113] depth map; See also Takeshita Fig. 10, [0085] depth map), 
the disparity-related value difference is a difference of disparity (See Daribo Fig. 4, III.A. eq. 2; See also Wan Fig. 12, [0113] magnitude of the depth gradient; See also Takeshita Fig. 10, [0085]-[0090] step-difference in depth), 
a first image portion of the first image region has a depth lower than that of a corresponding adjacent second image portion of the second image region (See Daribo Fig. 4, III.A. "The resulting binary map reveals on the depth map areas where displacement is high, and thus, where it is necessary to apply a strong smoothing").

	Regarding Claim 4, the combination teaches wherein the given distance over which said area extends from said separation line is a predefined distance (See Daribo Fig. 4, III.A. eq. 5 Dmax thus predefined).

	Regarding Claims 6 and 19, the combination teaches the disparity-related value difference threshold is a function of a binocular angular disparity criterion (See Daribo II.B disparity map is function of binocular criterion, e.g. human eye separation t_x, thereby obvious that threshold is also function of binocular criterion, e.g. human eye separation t_x; where binocular angular disparity criterion is broadly defined in claim and instant specification and thus interpreted as any criteria related to binocular disparity including t_x of Daribo)

	Regarding Claim 13, the combination teaches inserting, into a foreground plan of the original multi-view stereoscopic content, at least one foreground object (See Takeshita Fig. 2, [0076] foreground objects [0077] where 3D output images, generated image includes objects), 
the disparity-related map taking into account the at least one foreground object (See Takeshita Fig. 2,  [0077] combined depth map)
	It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art, to modify the combination to include inserting, into a foreground plan of the original multi-view stereoscopic content, at least one foreground object the disparity-related map taking into account the at least one foreground, as taught by Takeshita, in order so the object boundary is gently varied, and thus awkwardness of the object boundary is not visible (Takeshita [0096]).

Regarding Claims 20 and 21, the combination teaches wherein said blurring said area comprises applying an image blurring function, selected from the group comprising: a linear decreasing blurring function starting from the separation line; a non-linear decreasing blurring function starting from the separation line; a Gaussian blurring function; and a constant blurring function  (See Daribo III.C Equations 4-7 Gaussian function “..an adaptive Gaussian filter with a stronger smoothness near an edge and a lower smoothness far from an edge…” thus starting from separation line and decreasing as eq. 5 contains 1/Dmax; See also low-pass filter blurring process equivalent at least to non-linear decreasing blurring function starting from the separation line)

Claims 11-12 are rejected under 35 U.S.C. 103 as being unpatentable over the combination of Daribo (Daribo ET AL., "Distance Dependent Depth Filtering in 3D Warping for 3DTV", 2007 IEEE 9th Workshop on Multimedia Signal Processing, Crete, Greece, 1 October 2007, pp. 312-315), WAN; ERNEST YIU CHEONG (US 20160182893 A1)	and Takeshita; Hiroshi (US 20150022518 A1) as applied to claims 1-4, 6, 13-17 and 19-21 above, and further in view of Turner; Tara Handy et al. (US 8884948 B2.).

Regarding Claim 11, the combination teaches the original multi-view stereoscopic content comprises two stereoscopic views (See Daribo I. “…stereoscopic content generated by actual stereo cameras…” II.B. “...stereoscopic content …”; See Takeshita Fig. 2, [0077] where 3D output images, generated image), The combination does not explicitly disclose wherein the blurring is carried out for each stereoscopic view.
Turner teaches wherein the blurring is carried out for each stereoscopic view (See Turner Fig. 1 170 left frame 180 right frame, Col. 4 Lines 31-40; Fig. 11 1120 Blurring)
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art, to modify the combination to include blurring being carried out for each stereoscopic view, as taught by Turner, in order to covert content to stereoscopic (Turner Col. 1 line 5-10)

the original multi-view stereoscopic content is a synthesized stereoscopic content comprising two synthesized stereoscopic views (See Daribo I. “…stereoscopic content generated by actual stereo cameras…” II.B. “...stereoscopic content …”; See Takeshita Fig. 2, [0077] where 3D output images, generated image).
The combination does not explicitly disclose wherein the blurring is carried out for each stereoscopic view.
Turner teaches wherein the blurring is carried out for each stereoscopic view (See Turner Fig. 1 170 left frame 180 right frame, Col. 4 Lines 31-40; Fig. 11 1120 Blurring)
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art, to modify the combination to include blurring being carried out for each stereoscopic view, as taught by Turner, in order to covert content to stereoscopic (Turner Col. 1 line 5-10)

Claims 22-23 are rejected under 35 U.S.C. 103 as being unpatentable over the combination of Daribo (Daribo ET AL., "Distance Dependent Depth Filtering in 3D Warping for 3DTV", 2007 IEEE 9th Workshop on Multimedia Signal Processing, Crete, Greece, 1 October 2007, pp. 312-315), WAN; ERNEST YIU CHEONG (US 20160182893 A1)	and Takeshita; Hiroshi (US 20150022518 A1) as applied to claims 1-4, 6, 13-17 and 19-21 above, and further in view of Ciurea (US 20140321712 A1).

 the original multi-view stereoscopic content is obtained from a light-field content comprising a focal stack with which is associated the disparity-related map (See Daribo Fig. 2, IV. teaches image from camera at focal length 200mm and associated depth maps) ,
and wherein blurring said area (See Takeshita Fig. 11, [0086]-[0088] pixel interpolation to blurring [0082] depth, masking and processing of background object) comprises:
selecting an out-of-focus area, in at least one image of the focal stack, corresponding to the area that is out-of-focus (See Takeshita Fig. 3, Fig. 4, [0076] background object equivalent to out-of-focus area, [0089] unclear boundary area; See also Daribo Fig. 4 §Ill III.C Equation (5)  where high displacement areas suggest out-of-focus area);
generating the modified multi-view content as function of the out-of-focus area selected (See Takeshita Fig. 3, Fig. 4, [0076], [0082] depth, masking and processing of background object, See also Daribo Fig. 4 Ill III.C Equation (5) smoothing operation teaching generating step).
The combination does not explicitly disclose the focal stack comprising a set of images of a same scene focused at different focalization distances.
Ciurea teaches wherein the original multi-view stereoscopic content is obtained from a light-field content comprising a focal stack (See Ciurea  [0155] “..imager array 152 including an array of focal planes 154 along with a corresponding optic array 156 including an array of lens stacks 158..”)  with which is associated the disparity-related map (See Ciurea  [0146] “..Array cameras in accordance with many embodiments of the invention use the disparity between the 
the focal stack comprising a set of images of a same scene focused at different focalization distances (See Ciurea  [0155] “..imager array 152 including an array of focal planes 154 along with a corresponding optic array 156 including an array of lens stacks 158..”)
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art, to modify the combination to include wherein the original multi-view stereoscopic content is obtained from a light-field content comprising a focal stack said focal stack comprising a set of images of a same scene focused at different focalization distances, as taught by Ciurea, in order to performing dynamic refocusing of a synthesized image (Ciurea [0165]).
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Srilakshmi Kumar can be reached on (571) 272-7769.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/UMAIR AHSAN/Examiner, Art Unit 2647       

/Srilakshmi K Kumar/SPE, Art Unit 2647